Citation Nr: 1203366	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  05-08 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 1969.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2008, December 2009, and September 2010 the Board remanded the claim for additional development.  

A hearing at the RO was held in November 2007 before the undersigned Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After the most recent supplemental statement of the case (SSOC) in October 2011, in November 2011 VA received a statement from the Veteran wherein he noted' "I need additional time to submit proof of my PTSD diagnosis.  My next psychiatrist appointment is Jan. 18, 2012...at The Villages VA clinic.  He [the psychiatrist] will be able to document my diagnosis of PTSD."  Records from that appointment have not been associated with the claims file.  Moreover, the 2010 VA examination report states the Veteran was receiving current treatment at The Villages VA clinic with a diagnosis of PTSD.  The most recent VA treatment records contained in his claims file are dated in March 2006.  VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2Vet. App. 611 (1992).

Moreover, at the 2010 VA examination, the Veteran indicated that he was no longer working and that he "got social security finally."  It is not clear whether these were disability benefits or age-based benefits, and this must be clarified.

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for the record updated VA medical records pertaining to the Veteran's psychiatric treatment from March 2006 (the date of the most recent VA treatment records associated with the claims file), to the present, to specifically include records for psychiatric treatment in January 2012 at VA clinic in The Villages, Florida.  

2. Ask the Social Security Administration whether the Veteran receives disability or age-based benefits.  If he receives disability benefits, then request all medical and adjudicative records.

3. Then, review the additional evidence and undertake any other development suggested by the information therein, to include obtaining a supplemental opinion.  Then the RO should readjudicate the claim.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


